Name: 2001/925/EC: Commission Decision of 20 December 2001 concerning certain protection measures relating to Classical Swine Fever in Spain and repealing Decision 2001/863/EC (Text with EEA relevance) (notified under document number C(2001) 4720)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  Europe;  tariff policy;  agricultural policy;  agricultural activity;  health;  organisation of transport
 Date Published: 2001-12-21

 Avis juridique important|32001D09252001/925/EC: Commission Decision of 20 December 2001 concerning certain protection measures relating to Classical Swine Fever in Spain and repealing Decision 2001/863/EC (Text with EEA relevance) (notified under document number C(2001) 4720) Official Journal L 339 , 21/12/2001 P. 0056 - 0058Commission Decisionof 20 December 2001concerning certain protection measures relating to Classical Swine Fever in Spain and repealing Decision 2001/863/EC(notified under document number C(2001) 4720)(Text with EEA relevance)(2001/925/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market(1), as last amended by Council Directive 92/118/EEC(2) and, in particular, Article 10, paragraph 3 thereof,Whereas:(1) Outbreaks of Classical Swine Fever have occurred in CataluÃ ±a in Spain.(2) In view of the trade in live pigs, these outbreaks are liable to endanger the herds of other Members States.(3) Spain has taken measures within the framework of Council Directive 2001/89/EC of 23 October 2001, on Community measures for the control of Classical Swine Fever(3).(4) Pending the meeting of the Standing Veterinary Committee and in collaboration with the Member State concerned the Commission took interim protection measures by means of Decision 2001/863/EC concerning certain protection measures relating to Classical swine fever in Spain(4).(5) In the light of the evolution of the situation and following results of the epidemiological enquiries, it is necessary to prolong the measures already adopted and, for the sake of clarity, to repeal Decision 2001/863/EC.(6) Spain has taken additional measures for the serosurveillance of classical swine fever in its territory.(7) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 11. Spain shall ensure that no pigs are dispatched unless the pigs:(a) come from an area outside the areas described in the Annex, and(b) have been resident on the holding of origin for at least 30 days prior to loading, or since birth if less than 30 days of age, and(c) come from a holding where no live pigs have been introduced during the 30 day period immediately prior to the dispatch of the pigs in question, and(d) are transported directly to the holding or slaughterhouse of destination in officially sealed vehicles, without passing through an assembly centre. Transit through the area described in the Annex may only occur via major roads or railways, without any stopping of the vehicle.2. Movements of pigs coming from areas outside the areas described in the Annex shall only be allowed following three days advance notification provided by the competent veterinary authority to the central and local veterinary authorities of the place of destination and of any Member State of transit.Article 21. Spain shall ensure that no consignments of porcine semen are dispatched unless the semen originates from boars kept at a collection centre referred to in Article 3(a) of Council Directive 90/429/EEC(5) and situated outside the areas described in the Annex.2. Spain shall ensure that no consignments of ova and embryos of swine are dispatched unless the ova and embryos originate from swine kept at a holding situated outside the areas described in the Annex.Article 31. The health certificate provided for in Council Directive 64/432/EEC(6) accompanying pigs dispatched from Spain must be completed by the following: "Animals in accordance with Commission Decision 2001/925/EC of 20 December 2001 concerning certain protection measures relating to Classical Swine Fever in Spain."2. The health certificate provided for in Directive 90/429/EEC accompanying boar semen dispatched from Spain must be completed by the following: "Semen in accordance with Commission Decision 2001/925/EC of 20 December 2001 concerning certain protection measures relating to Classical Swine Fever in Spain."3. The health certificate provided for in Commission Decision 95/483/EC(7) accompanying embryos and ova of swine dispatched from Spain must be completed by the following: "Embryos/ova(8) in accordance with Commission Decision 2001/925/EC of 20 December 2001 concerning certain protection measures relating to Classical Swine Fever in Spain."Article 4Spain shall ensure that vehicles which have been used for the transport of pigs are cleaned and disinfected after each operation and the transporter shall furnish proof of such disinfection.Article 5Spain shall ensure that within the areas described in the Annex, pigs are not moved from the holding of origin to any other destination unless serological tests for classical swine fever have been carried out with negative results in the holding in question during the thirty-days period prior to the transport, in accordance with the detailed instructions laid down by the Spanish authorities.Spain shall inform the Commission and the Member States in the framework of the Standing Veterinary Committee on the results of the serosurveillance for classical swine fever carried out in the areas described in the Annex.Article 6Decision 2001/863/EC is hereby repealed.Article 7The Member States shall amend the measures they apply to trade so as to bring them into compliance with this Decision. They shall immediately inform the Commission thereof.Article 8This decision shall be reviewed before 20 January 2002.It is applicable until 31 January 2002.Article 9This Decision is addressed to the Member States.Done at Brussels, 20 December 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 29.(2) OJ L 62, 15.3.1993, p. 49.(3) OJ L 316, 1.12.2001, p. 5.(4) OJ L 321, 6.12.2001, p. 38.(5) OJ L 224, 18.8.1990, p. 62.(6) OJ 121, 29.7.1964, p. 1977/64.(7) OJ L 275, 18.11.1995, p. 30.(8) Delete as appropriate.ANNEX- CataluÃ ±a